Case 1:19-cv-01079-WJ-KRS Document 7 Filed 04/20/20 Page 1 of 8 PageID #: 30



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

HERBERT MANYGOAT,

               Plaintiff,

vs.                                                   No. CV 19-01079 WJ/KRS

NEW MEXICO STATE SUPREME COURT,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court under 28 U.S.C. § 1915A on the handwritten complaint

filed by Plaintiff Herbert Manygoat (Doc. 1) (“Complaint”). The Court will dismiss the Complaint

for failure to state a claim on which relief can be granted.

                             1. Factual and Procedural Background

       Plaintiff Herbert Manygoat is a pretrial detainee in the custody of the San Juan County

Detention Center. (Doc. 1 at 1). This is one of 11 proceedings filed in this Court by Plaintiff

Manygoat. See Manygoat v. Nance, NO. CV 13-00146 JCH/WPL, Manygoat v. Havel, No. CV

17-01115 JCH/GJF, Manygoat v. Mejia, No. CV 19-00028 JCH/SMV, Manygoat v. Havel, No.

CV 17-00887 JCH/SMV, Manygoat v. Havel, No. CV 18-00222 KWR/KRS, Manygoat v. FNU

LNU, No. CV 18-00340 JCH/KBM, Manygoat v. Heinman, No. CV 19-00960 RB/CG, Manygoat

v. Jacobs, No. CV 18-00438 JB/JHR, Manygoat v. Prudencio, No. CV 19-00347 RB/JFR,

Manygoat v. Love, No. CV 19-00402 KWR/LF, and this case, Manygoat v. New Mexico State

Supreme Court, No. CV 19-01079 WJ/KRS. All of Manygoat’s cases have been dismissed except

for Manygoat v. Havel, No. CV 18-00222 KWR/KRS, Manygoat v. Prudencio, No. CV 19-00347

RB/JFR, and this case, either for failure to state a claim or failure to comply with Court orders

under Fed. R.Civ.P. 41(b).
Case 1:19-cv-01079-WJ-KRS Document 7 Filed 04/20/20 Page 2 of 8 PageID #: 31



       Manygoat filed his Complaint in this case on November 19, 2019. (Doc. 1). His Complaint

is directed to the “New Mexico State Supreme Court.” (Doc. 1 at 1). In the Complaint, he alleges

that he was arrested on November 8, 2019 by a Farmington Police Officer for Battery on a Health

Care Worker and Disorderly Conduct. (Doc. 1 at 1). He initially was not taken for a video

appearance in San Juan County Magistrate Court. (Doc. 1 at 1). As a consequence, he filed a

grievance with the San Juan County Detention Center on November 13, 2019, but received no

response. (Doc. 1 at 2). Manygoat appeared at a video hearing in Magistrate Court on November

14, 2019. The Magistrate set bond at $5,000 and scheduled a preliminary hearing for November

20, 2019. (Doc. 1 at 2).

       Manygoat asks the New Mexico State Supreme Court to help him get released or dismiss

the charges against him in San Juan Magistrate Court case No. M-47-FR-2019-00838. (Doc. 1 at

2).1 Manygoat contends that he is disabled because tibias and fibulas in both legs were broken in

1995 (right side) and 2016 (left side). (Doc. 1 at 2). He claims that he is not a flight risk and is

willing to abide by terms of release imposed in a different state court criminal proceeding in

September 2019. (Doc. 1 at 3). It is unclear from Manygoat’s Complaint whether he intended this

as a civil rights proceeding against the New Mexico Supreme Court or whether he intended it as a

habeas corpus petition seeking to have the New Mexico Supreme Court release him from state

custody. Regardless of whether this case is construed as a civil rights case or a habeas corpus

proceeding, the Complaint fails to state any federal claim for relief.




1
 Plaintiff Manygoat has three felony criminal cases and one probation revocation proceeding
pending in the New Mexico state courts: D-1116-CR-2019-00012; D-1116-CR-2019-00026; D-
1116-CR-2019-01179; and D-202-CR-2018-003585. For case no. M-47-FR-2019-00838,
Manygoat was bound over and is scheduled for a jury trial on the charges in case no. D-1116-CR-
2019-01179.
                                                  2
Case 1:19-cv-01079-WJ-KRS Document 7 Filed 04/20/20 Page 3 of 8 PageID #: 32



           2. The Complaint Fails to State a Federal Civil Rights Claim for Relief

       A. Standard for Failure to State a Claim.

       Plaintiff Manygoat is proceeding pro se. The Court has the discretion to dismiss a pro se

complaint sua sponte for failure to state a claim upon which relief may be granted under either

Fed. R. Civ. P. 12(b)(6) or 28 U.S.C. § 1915A. A claim should be dismissed where it is legally or

factually insufficient to state a plausible claim for relief. Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007).

       Under Fed. R. Civ. P. 12(b)(6) the Court must accept all well-pled factual allegations, but

not conclusory, unsupported allegations, and may not consider matters outside the pleading.

Twombly, 550 U.S. at 555; Dunn v. White, 880 F.2d 1188, 1190 (10th Cir. 1989). The court may

dismiss a complaint under Rule 12(b)(6) for failure to state a claim if “it is ‘patently obvious’ that

the plaintiff could not prevail on the facts alleged.” Hall v. Bellmon, 935 F.2d 1106, 1109 (10th

Cir. 1991) (quoting McKinney v. Oklahoma Dep’t of Human Services, 925 F.2d 363, 365 (10th

Cir. 1991)). A plaintiff must allege “enough facts to state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570.

       Under § 1915A, the Court is to dismiss a complaint by a prisoner seeking redress against

government officials if the complaint “is frivolous, malicious, or fails to state a claim upon which

relief may be granted. 28 U.S.C. § 1915A(b)(1). The Court liberally construes the factual

allegations in reviewing a pro se complaint. See Northington v. Jackson, 973 F.2d 1518, 1520-21

(10th Cir. 1992). However, a pro se plaintiff’s pleadings are judged by the same legal standards

that apply to all litigants and a pro se plaintiff must abide by the applicable rules of court. Ogden

v. San Juan County, 32 F.3d 452, 455 (10th Cir. 1994). The court is not obligated to craft legal




                                                  3
Case 1:19-cv-01079-WJ-KRS Document 7 Filed 04/20/20 Page 4 of 8 PageID #: 33



theories for the plaintiff or to supply factual allegations to support the plaintiff’s claims. Nor may

the court assume the role of advocate for the pro se litigant. Hall v. Bellmon, 935 F.2d at 1110.

       B. Manygoat Fails to State a § 1983 Claims for Relief.

       Manygoat does not cite to 42 U.S.C. § 1983. Section 1983, however, is the exclusive

vehicle for vindication of substantive rights under the Constitution. See, Baker v. McCollan, 443

U.S. 137, 144 n. 3 (1979); Albright v. Oliver, 510 U.S. 266, 271 (1994) (Section 1983 creates no

substantive rights; rather it is the means through which a plaintiff may seek redress for deprivations

of rights established in the Constitution). Section 1983 provides:

       “Every person who, under color of any statute, ordinance, regulation, custom,
       or usage of any State . . .subjects or causes to be subjected, any citizen of the
       United States . . . to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in
       an action at law . . .”

42 U.S.C. § 1983. To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must assert acts

by identified government officials acting under color of law that result in a deprivation of rights

secured by the United States Constitution. 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48

(1988). There must be a connection between official conduct and violation of a constitutional right.

Conduct that is not connected to a constitutional violation is not actionable under Section 1983.

See Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 2006).

       In this case, Manygoat directs his Complaint to the New Mexico State Supreme Court.

(Doc. 1 at 1). The New Mexico Supreme Court is a state agency. As such, the claims against it

are claims against the State of New Mexico. The State is not a “person” within the meaning of

42 U.S.C. § 1983 and, therefore, there is no remedy against the State under § 1983. Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 63-64 (1989). Section 1983 is a “remedial vehicle

for raising claims based on the violation of constitutional rights.” Brown v.Buhman, 822 F.3d



                                                  4
Case 1:19-cv-01079-WJ-KRS Document 7 Filed 04/20/20 Page 5 of 8 PageID #: 34



1151, 1161 n.9 (10th Cir. 2016) (quotation marks omitted). It does not abrogate the states’

sovereign immunity and neither the states nor their agencies qualify as “persons” under § 1983.

See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 67, 71 (1989); Wood v. Milyard, 414 F.

App’x 103, 105 (10th Cir. 2011) (unpublished). The Complaint does not state a § 1983 claim for

relief against the New Mexico Supreme Court.

       Further, a civil rights claim requires acts by identified government officials in violation of

the plaintiff’s constitutional rights. West v. Atkins, 487 U.S. at 48. Although Manygoat does

make vague references to officials, he does not name any identified individual as a defendant,

nor does he allege that any of the officials violated a federal constitutional right. See Doc. 1 at 1-

2). Therefore, the Complaint fails to state any § 1983 claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009). To the extent Manygoat’s Complaint can be construed as a civil rights action

under 28 U.S.C. § 1983, it does not state any claim on which relief may be granted and will be

dismissed.

             3. The Complaint Does Not State a Habeas Corpus Claim for Relief

       A. Petitions for Habeas Corpus Relief Under 28 U.S.C. § 2241.

       Plaintiff Manygoat is a pretrial detainee in state custody. He appears to seek immediate

release from custody (Doc. 1 at 2-3). Ordinarily, a prisoner in state custody may seek habeas

corpus relief under 28 U.S.C. §2254. Section 2254 provides:

              “[A] district court shall entertain an application for a writ of
              habeas corpus in behalf of a person in custody pursuant to the
              judgment of a State court. . .”
28 U.S.C. § 2254(a). By its terms, Section 2254 applies only to prisoners in custody based on a

judgment of a State court. Therefore, Section 2254 only provides relief for prisoners seeking relief

from convictions or sentences following final judgment in the State court proceedings. Walck v.

Edmondson, 472 F.3d 1227, 1234 (10th Cir. 2007). See, also, Dickerson v. Louisiana, 816 F.2d

                                                  5
Case 1:19-cv-01079-WJ-KRS Document 7 Filed 04/20/20 Page 6 of 8 PageID #: 35



220 (5th Cir. 1987); Phillips v. Court of Common Pleas, 668 F.3d 804, 809 (6th Cir. 2012); Jacobs

v. McCaughtry, 251 F.3d 596, 597 (7th Cir. 2001).

        Manygoat is not in custody based on a final judgment of conviction and sentence in State

court. Instead, it is clear from the Complaint that he is a pretrial detainee, in custody based on a

State pretrial detention order. (Doc. 1 at 1). The proper vehicle for a State prisoner to challenge

pretrial detention is a petition for writ of habeas corpus under 28 U.S.C. § 2241. Walck, 472 F.3d

at 1235. Therefore, to the extent he seeks release from his pretrial detention his Complaint may

be construed as a petition for writ of habeas corpus under 28 U.S.C. § 2241.

        A proceeding under 28 U.S.C. § 2241 is an attack by a person in custody upon the legality

of that custody and the traditional function is to secure release from illegal custody. Preiser,

Correction Commissioner v. Rodriguez, 411 U.S. 475, 484 (1973). Section 2241(c)(3) provides,

in pertinent part, that the writ of habeas corpus shall not extend to a prisoner unless he is in custody

in violation of the Constitution or laws or treaties of the United States. Under § 2241, then, a

detainee must raise a non-frivolous constitutional or federal law issue challenging the legality of

the detention. Butros v. Immigration and Naturalization Service, 804 F.Supp. 1336, 1339 (D. Or.

1991) (citing Blancada v. Turnage, 891 F.2d 688, 690 (9th Cir. 1989). The federal courts cannot

grant habeas relief for claimed errors or violations of state law. Estelle v. McGuire, 502 U.S. 62,

67 (1991). If the State is not following its own rules or law, this error will not give rise to federal

habeas relief unless failure to follow the rules also constitutes a violation of the federal constitution

or federal law. See Hicks v. Oklahoma, 447 U.S. 343, 346 (1980); Aycox v. Lytle, 196 F.3d 1174,

1180 (10th Cir.1999).

        B. Manygoat’s Complaint Fails to State a § 2241 Claim for Habeas Corpus Relief.

        Manygoat seeks release from pretrial detention imposed by San Juan County, State of New



                                                   6
Case 1:19-cv-01079-WJ-KRS Document 7 Filed 04/20/20 Page 7 of 8 PageID #: 36



       Mexico, under provisions of New Mexico state law. (Doc. 1 at 1-3). As such, the

       Complaint does not implicate any question under federal law. 28 U.S.C. § 2241(c); Butros,

       804 F.Supp. at 1339.     In his Complaint, Manygoat does make generalized reference to

       “Disabilities Rights Laws.” (Doc. 1 at 3). However, the allegation does not claim that his

       federal constitutional rights have been violated based on disability or that his disability

       affords any federal constitutional basis for release from custody. 28 U.S.C. § 2241(c)(3).

       The Complaint does not present any case or question under the Constitution, laws, or

treaties of the United States. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. at 377; Gad v.

Kansas State Univ., 787 F.3d at 1035. The Complaint does not state any § 2241 claim for relief

and this Court lacks jurisdiction to grant Manygoat release from pretrial detention imposed by the

New Mexico courts. 28 U.S.C. § 2241(c)(3). Unless and until Manygoat has been denied in

violation of established rights under the federal Constitution, laws, or treaties, Manygoat may not

seek habeas corpus relief from this federal court. Hicks v. Oklahoma, 447 U.S. at 346; Aycox v.

Lytle, 196 F.3d at 1180. The Complaint does not present any federal constitutional or legal basis,

fails to state any claim for § 2241 relief, and must be dismissed. 28 U.S.C. § 2241(c); Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. at 377; Gad v. Kansas State Univ., 787 F.3d at 1035.

                                4. Amendment Would Be Futile

       In deciding whether to dismiss a complaint, in whole or in part, the Court is to consider

whether to allow plaintiff an opportunity to amend the complaint. Pro se plaintiffs should be given

a reasonable opportunity to remedy defects in their pleadings. Reynoldson v. Shillinger, 907 F.2d

124, 126 (10th Cir. 1990). The opportunity to amend should be granted unless amendment would

be futile. Hall v. Bellmon, 935 F.2d at 1109. An amendment is futile if the amended claims would




                                                7
Case 1:19-cv-01079-WJ-KRS Document 7 Filed 04/20/20 Page 8 of 8 PageID #: 37



also be subject to immediate dismissal under the Rule 12(b)(6) or § 1915(e)(2)(B) standards.

Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004).

        The Court concludes that, in this case, amendment of the Complaint would be futile.

Manygoat is proceeding against an entity that cannot be sued under § 1983, nor does Manygoat

present any viable factual allegations showing that he might ever be entitled to relief under § 1983

or §2241. There does not appear to be any amendment Plaintiff could make that would cure the

problems with his pleading. Bradley v. Val-Mejias, 379 F.3d at 901. Moreover, Plaintiff

Manygoat has filed multiple cases in this and state court, giving him several opportunities to

attempt to state a viable claim for relief.   The Court will dismiss the Complaint without leave to

amend. Hall v. Bellmon, 935 F.2d at 1109.

                            Granting of Leave to Proceed In Forma Pauperis

        Also pending before the Court is the Declaration in Support of Motion to Proceed In Forma

Pauperis filed by Plaintiff Herbert Manygoat (Doc. 3). Because Manygoat’s Complaint may be

construed as a habeas corpus petition under 28 U.S.C. § 2241, the Court will grant Manygoat leave

to proceed without prepayment of fees or costs under 28 U.S.C. § 1915(a). Plaintiff Manygoat

remains obligated to pay the $5 filing fee for this proceeding.

        IT IS ORDERED:

        (1) the Declaration in Support of Motion to Proceed In Forma Pauperis filed by Plaintiff

Herbert Manygoat (Doc. 3) is GRANTED; and

        (2) the handwritten complaint filed by Plaintiff Herbert Manygoat (Doc. 1) is DISMISSED

for failure to state a federal claim for relief under either 42 U.S.C. § 1983 or 28 U.S.C. § 2241.


                                                _______________________________________
                                                CHIEF UNITED STATES DISTRICT JUDGE



                                                   8
